Citation Nr: 1506187	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  06-07 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tremors due to an undiagnosed illness or other qualifying chronic disability, to include whether new and material evidence has been received to reopen a prior claim.

2.  Entitlement to service connection for a sleep condition due to an undiagnosed illness or other qualifying chronic disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had a period of active duty from September 1990 to July 1991 while serving in the Army National Guard. He also had a period of active duty training (ADT) in the Army National Guard from June 1973 to November 1973; and multiple periods of inactive duty training (IDT).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board issued a decision in May 2010 denying the benefits sought on appeal.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (CAVC or Court).  In February 2012, the Court entered an order granting a joint motion for partial remand (JMPR) by the parties, which requested the Court to enter an order vacating the part of the May 2010 decision of the Board where it determined that (1) new and material evidence had not been received to reopen a VA disability claim for tremors due to an undiagnosed illness or other qualifying chronic disability and which (2) denied entitlement to VA disability benefits for a sleep disorder due to an undiagnosed illness or other qualifying chronic disability, and remanding the matter for readjudication consistent with the contents of this motion.  (The parties to the JMPR explained that the Veteran was not pursuing the issue of entitlement to disability benefits for a "nerves" disorder due to an undiagnosed illness or other qualifying chronic disability, and asked that the Court affirm the Board's findings on that matter.)  


FINDINGS OF FACT

1.  The parties to the JMPR agree that the claim of service connection for tremors is reopened.

2.  The Veteran served in Southwest Asia during the Persian Gulf War.  

3. Tremors and sleep disturbances became manifest to at least a degree of 10 percent prior to December 31, 2016.  


CONCLUSIONS OF LAW

1.  The claim of service connection for tremors is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  Tremors are due to an undiagnosed illness or other qualifying chronic disability occurring in a Persian Gulf Veteran.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.317 (2014).

3.  A sleep condition is due to an undiagnosed illness or other qualifying chronic disability occurring in a Persian Gulf Veteran.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Service connection may also be established where a Persian Gulf veteran exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a).  

As relevant in this appeal, the signs or symptoms of undiagnosed illness and medically unexplained chronic multisymptom illnesses include, but are not limited, to neurological signs or symptoms and sleep disturbances.  See 38 C.F.R. § 3.317(b).   

B.  Discussion

The Veteran seeks service connection for tremors and sleep problems pursuant to § 3.317.  

As a threshold issue, common to both issues on appeal, it is undisputed that he served in Southwest Asia from October 1990 to June 1991.  Accordingly, he is a "Persian Gulf" veteran within the meaning of § 3.317.

Tremors

In the JMPR, the parties "agreed that [Veteran's] claim of entitlement to VA disability benefits for tremors due to an undiagnosed illness or other qualifying chronic disability is reopened."

The Board is bound by this agreement and must comply.  Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the JMPR or explain why the terms will not be fulfilled.).

Accordingly, the Board finds the matter reopened.  

With regard to whether the illness has become manifested to a degree of ten percent or more, the tremors can be rated by analogy as a convulsive tic under 38 C.F.R. § 4.124a, DC 8103.  The rating schedule is as follows:

8103 Tic, convulsive:

Severe
30
Moderate
10
Mild
0
NOTE: Depending upon frequency, severity, muscle groups involved.


Here, as the parties in the JMPR noted, the Veteran's tremors have occurred once or twice a day.  His service treatment records (STRs) include treatment in January 2001, where it was observed that "[o]bviously the tremor is bothering him with any activity."   

Post-service private and VA treatment records beginning from February 2001 reflect similar complaints.  

A VA examiner in June 2002 found the tremors to be: 

more pronounced with certain activities and has been somewhat improved with [medication].  This has not been functionally impairing him with the exception on occasion with writing and with holding a cup for a period of time the shake will become significant enough where he will have to cease this activity.  Normally the tremors may last a few minute to ten minutes and resolve.  There is no other associated aura or side effects with this.

For purposes of this adjudication, the Board finds that the Veteran's symptoms approximate at least a moderate level of disability under DC 8103.  

Accordingly, service connection will be granted pursuant to § 3.317.

Sleep

With regard to whether the Veteran's sleep disturbance has become manifested to a degree of ten percent or more, the Board notes that the rating schedule does not provide a specific diagnostic code for sleep disorders.  

However, the condition may be rated by analogy to DC 9410, unspecified anxiety disorder.  See, e.g., 61 Fed. Reg. 52695 (explaining that a specific diagnostic code was not being established for sleep disorders because those disorder "would be service-connected so infrequently that they do not warrant separate diagnostic codes and evaluation criteria in the schedule.  Any that are determined to be service-connected can be evaluated under 'other and unspecified neurosis' (DC 9410) or other appropriate analogous condition and be evaluated under the general rating formula for mental disorders.").  

The General Rating Formula for Mental Disorders establishes the following schedule at the 10 percent level:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.
10

Here, the Veteran complained at VA in May 2005 that "sometimes [he] can't sleep at night."  Further, VA treatment records show he was prescribed medication for sleep.  In January 2013, he reported that he had not been sleeping well since running out of medication.   

For purposes of this adjudication, the Board finds that the Veteran's symptoms approximate at least the 10 percent level of disability under DC 9410.  Accordingly, service connection will be granted pursuant to § 3.317.

In conclusions, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claims remaining on appeal.  Accordingly, both claims are granted.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER


The claim for service connection for tremors due to an undiagnosed illness or other qualifying chronic disability is reopened.

Service connection for tremors due to an undiagnosed illness or other qualifying chronic disability is granted.

Service connection for a sleep disorder due to an undiagnosed illness or other qualifying chronic disability is granted.




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


